NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 11, 12, 14-17, 24-26 and 29-32 are allowed.  The closest prior art of Dhaemers (U.S. Patent No. 6,134, 806) is relied upon as set forth in the Office Action filed on January 15, 2021.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 11 and 24, the instantly claimed invention is distinctly different from the closest prior art in that Dhaemers is directed to a system for sanitizing sports equipment and NOT CPAP equipment with a CPAP mask claimed therein (as in instant independent claims 11 & 24) with an ozone operating system fluidly coupled to a first end of a CPAP hose, and the second end of the CPAP hose fluidly coupled to an interior of the bag and to the CPAP mask.  Furthermore, one of skill in the art would not be motivated to place a CPAP mask in the bag (10) of Dhaemers, connect one end of a hose to said mask and another end of said hose to an ozone operating system, and sanitize said mask because there would be no way of sealing said bag; and if there is no way of sealing said bag, then there is no motivation to place said mask in said bag for ozone sanitization purposes in the first place.  
As such, independent claims 11 & 24, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN JOYNER/Primary Examiner, Art Unit 1799